DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.

Election/Restrictions

Applicant’s election without traverse of Group I (Claims 1-8) and of the species (central nervous system disease: cerebral palsy) and (cord-blood derived cells: peripheral blood mononuclear cells) in the reply filed on 05/09/2022 is acknowledged.  Claims 6 and 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 05/09/2022.

Claims 1-5, 7 and 8 were examined on their merits.

Specification

The use of the term FICOLL™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation

Claim 1 recites, “for preventing or treating central nervous system disease”.  This is a preamble recitation of an intended use which does not impart any structurally distinguishing features to the claims.  The claim preamble and its’ further limiting dependent Claims 3-4 have been construed consistent with the MPEP at 2111.02, II. which states:
  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)

With regard to Claim 1, that the composition be a “pharmaceutical composition”, the instant disclosure does not define the term which has therefore been given its’ broadest, reasonable interpretation of a substance used in the treatment of disease:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites, “cord blood derived cells are selected from…lymph nodes”.  It is unclear how organs (lymph nodes) can be cord blood derived cells.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kanof et al. (2009) as evidenced by NCBI (2022) and Li et al. (2014).

Kanof et al. teaches a composition comprising:  human cord-blood derived peripheral blood mononuclear cells (PBMC) (Pg. 2, Lines 1-2).

With regard to Claim 1, that the cord-blood derived PBMC cells express or secrete pericentrin (PCNT), this would be inherent in the composition of Kanof et al., whom teaches the same cell type as claimed.  Therefore, the cells of the prior art would also have the same properties and characteristics as the claimed cells.  Evidence of this inherency may also be found at Fig. 7 and Pg. 14, Paragraph [0079] of the Specification as filed, which indicates that PBMC express PCNT.

With regard to Claim 1, that the composition by a “pharmaceutical composition”, the composition of Kanof et al. is known to be used in the treatment of disease.  See Li et al. below.
With regard to Claim 2, that the PCNT have an amino acid sequence of SEQ ID NO: 1, this would also be inherent in the composition of Kanof et al. whom teaches human cord-blood derived PBMC.  NCBI teaches that SEQ ID NO: 1 is a human PCNT isoform (Title).  Therefore, the human peripheral blood mononuclear cells of the prior art expressing PCNT would be expected to express this isoform.

With regard to Claims 1, 3 and 4, drawn to the limitation, “for preventing or treating central nervous system disease” and limitations further limiting the central nervous system disease, these claims do not impart any structurally distinguishing features to the claims, being drawn to the purpose or intended use of the composition.

Claim(s) 1-4 and 7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Li et al. (2014) as evidenced by NCBI (2022).

Li et al. teaches a composition comprising:  human cord-blood derived peripheral blood mononuclear cells (PBMC) useful for treating cerebral palsy (CP) (Pg. 1539, Abstract and 1540, Column 1, Lines 22-30).

With regard to Claim 1, that the cord-blood derived PBMC cells express or secrete pericentrin (PCNT), this would be inherent in the composition of Li et al. whom teaches the same cell type as claimed.  Therefore, the cells of the prior art would also have the same properties and characteristics as the claimed cells. 
 Evidence of this inherency may also be found at Fig. 7 and Pg. 14, Paragraph [0079] of the disclosure as filed, which indicates that PBMC express PCNT.

With regard to Claim 1, that the composition by a “pharmaceutical composition”, the composition of Li et al. is known to be used in the treatment of disease (CP).

With regard to Claim 2, that the PCNT have an amino acid sequence of SEQ ID NO: 1, this would be inherent in the composition of Li et al. whom teaches human cord-blood derived PBMC.  NCBI teaches that SEQ ID NO: 1 is a human PCNT isoform (Title).  Therefore, the human peripheral blood mononuclear cells of the prior art expressing PCNT would be expected to express this isoform.

With regard to Claims 1, 3 and 4, drawn to the limitation, “for preventing or treating central nervous system disease” and limitations further limiting the central nervous system disease, these claims do not impart any structurally distinguishing features to the claims, being drawn to the purpose or intended use of the composition.

Claim(s) 1-5 and 7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Jensen et al. (2013) as evidenced by NCBI (2022).

Jensen et al. teaches a composition comprising:  human autologous cord-blood useful for treating CP (Pg. 1, Abstract and Pg. 3, Column 1, Lines 16-36).

With regard to Claim 1, that the cord-blood cells express or secrete pericentrin (PCNT), this would be inherent in the composition of Jensen et al. whom teaches the same cell types as claimed.  Therefore, the cells of the prior art would also have the same properties and characteristics as the claimed cells.  Evidence of this inherency may also be found at Fig. 7 and Pg. 14, Paragraph [0079] of the disclosure as filed, which indicates that cells found in cord blood express PCNT.

With regard to Claim 2, that the PCNT have an amino acid sequence of SEQ ID NO: 1, this would be inherent in the composition of Jensen et al. whom teaches human cord-blood cells.  NCBI teaches that SEQ ID NO: 1 is a human PCNT isoform (Title).  Therefore, the human cord blood cells of the prior art expressing PCNT would be expected to express this isoform.

With regard to Claims 1, 3 and 4, drawn to the limitation, “for preventing or treating central nervous system disease” and limitations further limiting the central nervous system disease, these claims do not impart any structurally distinguishing features to the claims, being drawn to the purpose or intended use of the composition.

With regard to Claim 7, the human cord blood of Jensen et al. would inherently contain B-lymphocytes, CD4 T-cells, CD8 T-cells, NK cells, PBMCs and platelets, as the cord blood of the prior art is the same as the claimed cord blood and would be expected to have the same characteristics and features.  
Evidence of this inherency may also be found at Fig. 7 and Pg. 14, Paragraph [0079] of the disclosure as filed, which indicates that cord blood contains the respective elements of B-lymphocytes, CD4 T-cells, CD8 T-cells, NK cells, PBMCs and platelets.

Claim(s) 1-5 and 7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Min et al. (2013), cited in the IDS, as evidenced by NCBI (2022).

Min et al. teaches a composition comprising:  human allogeneic cord-blood useful for treating CP (Pg. 581, Abstract and Pg. 582, Column 2, Lines 50-55);
and wherein erythropoietin (EPO) is also administered as an adjunct therapy (Pg. 582, Column 2, Lines 62-64).

With regard to Claim 1, that the cord-blood cells express or secrete pericentrin (PCNT), this would be inherent in the composition of Min et al. whom teaches the same cell types as claimed.  Therefore, the cells of the prior art would also have the same properties and characteristics as the claimed cells.  Evidence of this inherency may also be found at Fig. 7 and Pg. 14, Paragraph [0079] of the disclosure as filed, which indicates that cells found in cord blood express PCNT.

With regard to Claim 2, that the PCNT have an amino acid sequence of SEQ ID NO: 1, this would be inherent in the composition of Min et al. whom teaches human cord-blood cells.  NCBI teaches that SEQ ID NO: 1 is a human PCNT isoform (Title). 
Therefore, the human cord blood cells of the prior art expressing PCNT would be expected to express this isoform.

With regard to Claims 1, 3 and 4, drawn to the limitation, “for preventing or treating central nervous system disease” and limitations further limiting the central nervous system disease, these claims do not impart any structurally distinguishing features to the claims, being drawn to the purpose or intended use of the composition.

With regard to Claim 7, the human cord blood of Min et al. would inherently contain B-lymphocytes, CD4 T-cells, CD8 T-cells, NK cells, PBMCs and platelets, as the cord blood of the prior art is the same as the claimed cord blood and would be expected to have the same characteristics and features.  Evidence of this inherency may also be found at Fig. 7 and Pg. 14, Paragraph [0079] of the disclosure as filed, which indicates that cord blood contains the respective elements of B-lymphocytes, CD4 T-cells, CD8 T-cells, NK cells, PBMCs and platelets.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Min et al. (2013), cited in the IDS, as evidenced by NCBI (2022)

The teachings of Min et al. were discussed above.

Min et al. did not teach a pharmaceutical composition comprising cord blood or cord blood-derived cells expressing PCNT and erythropoietin (EPO), as required by Claim 8.

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the pharmaceutical composition comprising cord-blood cells expressing PCNT useful for the treatment of CP as taught by Min et al. with the inclusion of EPO, because Min et al. teaches that EPO is utilized as an adjunct therapy for CP.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to have a combined composition useful for the same purpose.  There would have been a reasonable expectation of success in making this modification because Min et al. separately teaches the utility of human cord blood and EPO for treating CP.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        05/13/2022